DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, 9, 15, and 32-36, drawn to a drug delivery device
Group II, claims 21, 22, 25, 26, and 31, drawn to a method of assembling a drug delivery device.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a container within a main housing, the container containing a drug and a stopper, a drive assembly including a drive housing having a guide surface, a tether slidably engaging the guide surface, a rotatable capstan and a stopper biasing member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Laurence (US PG Pub 2018085517 A1).  The technical .
The technical feature does not make a contribution over the prior art, and therefore, does not constitute a “special technical feature,” as the inventive step is not novel. The shared technical features lacks novelty or inventive step in view of the prior art Laurence (US PG Pub 2018085517 A1) as Laurence discloses the shared technical features in Group I and II, thus the technical feature does not constitute a “special technical feature” and therefore, lacks unity.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37

During a telephone conversation with Daniel Chavka on September 21st, 2021 a provisional election was made WITH TRAVERSE to prosecute the invention of Group I, claim(s) 1-7, 9, 15, and 32-36  Affirmation of this election must be made by applicant in replying to this Office action.  Claim(s) 21, 22, 25, 26, and 31 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Regarding the locking member, the locking member is being interpreted as the lock member 150 may have a first end 152 sized and dimensioned to be slidably received within the opening 128 in the capstan 86, and a second end 154 sized and dimensioned to be slidably received within the second opening 142 formed in the drive housing 90 as stated in the current specification in paragraph 0061.
Regarding the rotational power source, the rotational power source is being interpreted as any mechanism capable of converting stored energy into rotational mechanical motion, including, but not limited to, an electric motor, a torsion spring, and/or a hydraulic or pneumatic pump as stated in paragraph 0042 of the current specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-10, 15, 32-33, and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laurence (US PG Pub 20180085517 A1).
Regarding claim 1, Laurence discloses a drug delivery (fig. 1A-5D) comprising: a main housing (Fig. 1A, pump housing 12) including an exterior surface (Fig. 1A, lower housing 12B) releasably attached to a patient (paragraph 0182); a container (Fig. 1B, drug chamber 21) disposed in the main housing (Fig. 1A, pump housing 12) and containing a drug (paragraph 0093) and a stopper (Fig. 3C, plunger seal 60); and a drive assembly (Fig. 3D, gear assembly 116) including a drive housing (Fig. 5C, drive housing 130) having a guide surface (See Examiner’s Annotated Figure 1), a tether (Fig. 5C, tether 525) slidably engaging (paragraph 0128) the guide surface (See Examiner’s Annotated Figure 1) of the drive housing (Fig. 5C, drive housing 130) and having a first end (See Examiner’s Annotated Figure 1) and a second end (See Examiner’s Annotated Figure 1), a capstan (Fig. 5C, winch assembly 520) rotatable relative (paragraph 0128) to the drive housing (Fig. 5C, drive housing 130) about a rotational axis (paragraph 0128), the first end (See Examiner’s Annotated Figure 1) of the tether (Fig. 5C, tether 525) being wound around the capstan (Fig. 5C, winch assembly 520), a stopper biasing member (Fig. 3B, drive biasing member 122) operably connected (paragraph 0143) to the second end (See Examiner’s Annotated Figure 1) of the tether (Fig. 5C, tether 525), the stopper biasing member (Fig. 3B, drive biasing member 122) being initially retained in an energized state (paragraph 0150 “During these stages of operation, delivery of fluid substances from the drug chamber 21 may be initiated, on-going, and/or completed by the expansion of the biasing member 122 from its initial energized state acting upon the piston 110 and plunger seal 60.”) by the tether (Fig. 5C, tether 525) and configured to expand to move the stopper (Fig. 3C, plunger seal 60) through the container (Fig. 1B, drug chamber 21) when released from the energized state (paragraph 0150 “During these stages of operation, delivery of fluid substances from the drug chamber 21 may be initiated, on-going, and/or completed by the expansion of the biasing member 122 from its initial energized state acting upon the piston 110 and plunger seal 60.”), and the tether (Fig. 5C, tether 525) being pulled taut against the guide surface (See Examiner’s Annotated Figure 1, paragraph 0180) of the drive housing (Fig. 5C, drive housing 130) by the stopper biasing member (Fig. 3B, drive biasing member 122.


    PNG
    media_image1.png
    478
    584
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on Figure 5C of Laurence
Regarding claim 2, Laurence discloses the drug delivery device of claim 1, Laurence further discloses the drive housing (Fig. 5C, drive housing 130) having a first end (See Examiner’s Annotated Figure 1) operably connected (paragraph 0180) to the stopper biasing member (Fig. 3B, drive biasing member 122) and a second end (See Examiner’s Annotated Figure 1) housing (paragraph 0180) the capstan (Fig. 5C, winch assembly 520), the guide surface (See Examiner’s Annotated Figure 1) being positioned between the first end (See Examiner’s Annotated Figure 1) of the drive housing (Fig. 5C, drive housing 130) and the second end (See Examiner’s Annotated Figure 1) of the drive housing (Fig. 5C, drive housing 130).
Regarding claim 3, Laurence discloses the drug delivery device of claim 1, Laurence further discloses the stopper biasing member (Fig. 3B, drive biasing member 122) being (as shown in figure 3C and 3D) along a longitudinal axis (See Examiner’s Annotated figure 2), the rotational axis (See Examiner’s Annotated figure 2) of the capstan (Fig. 5C, winch assembly 520) being spaced apart from the longitudinal axis (the axis shown in figure 3D P-D).


    PNG
    media_image2.png
    357
    662
    media_image2.png
    Greyscale

Examiners Annotated Figure 2 based on Figure 3C of Laurence
Regarding claim 4, Laurence discloses the drug delivery device of claim 3, Laurence further discloses the rotational axis (See Examiner’s Annotated figure 2) of the capstan (Fig. 5C, winch assembly 520) being perpendicular to the longitudinal axis (See Examiner’s Annotated figure 2).  The Examiner notes that figure 3D shows the longitudinal axis and figure 5C shows the rotational axis being perpendicular to the longitudinal axis.

Regarding claim 6, Laurence teaches the drug delivery device of claim 5, Laurence further discloses the first opening (See Examiner’s Annotated Figure 3) and the guide surface (See Examiner’s Annotated Figure 1) being formed on opposite sides of the drive housing (Fig. 5C, drive housing 130).  The Examiner notes that Figure 5D shows the guide surface and the first opening being on opposite sides of the drive housing.
Regarding claim 9, Laurence discloses the drug delivery device of claim 1, Laurence further discloses wherein the tether (Fig. 5C, tether 525) changes directions when sliding over (paragraph 0146) the guide surface (See Examiner’s Annotated Figure 1) during operation of the drug delivery device (fig. 1A-5D), such that a first portion of the tether (Fig. 5C, tether 525) upstream of the guide surface (See Examiner’s Annotated Figure 1) moves in a first direction (paragraph 0151) and a second portion of the tether (Fig. 5C, tether 525) downstream of the guide surface (See Examiner’s Annotated Figure 1) moves in a second direction (paragraph 0151).
Regarding claim 10, Laurence discloses the drug delivery device of claim 9, Laurence further discloses the rotational axis (See Examiner’s Annotated Figure 1) of the capstan (Fig. 5C, winch assembly 520) being non-parallel to the first direction (paragraph 0151) and non-parallel to the second direction (paragraph 0151).  The Examiner notes that the rotational axis is perpendicular to the longitudinal axis, thus the rotational axis of the capstan is non-parallel to the first and second directions.
Regarding claim 15, Laurence discloses the drug delivery device of claim 1, Laurence further comprising a rotational power source (being interpreted as a rotational drive motor that causes rotation of the drive mechanism as described in paragraphs 0129 “The actuator 101 may be a number of power/motion sources including, for example, a solenoid, a stepper motor, or a rotational drive motor. In a particular embodiment, the actuator 101 is a rotational stepper motor engaged with a gear interface such as a shaft with a notch that corresponds with the gear teeth of the main/star gear 102 .”, Fig. 2B, drive mechanism 100.) operably connected (paragraphs 0125-0126) to the capstan (Fig. 5C, winch assembly 520) and configured to selectively rotate the capstan (Fig. 5C, winch assembly 520) to create slack in the tether (Fig. 5C, tether 525) to regulate expansion of the stopper biasing member (Fig. 3B, drive biasing member 122).  The Examiner notes that Laurence states in paragraph 0129 “Thus, rotation of main/star gear 102 A is conveyed to winch assembly 520. Accordingly, rotation of the gear assembly 516 initiated by the actuator 101 may be coupled to winch assembly 520 (i.e., through the gear assembly 516 ), thereby controlling the distribution of tether 525 , and the rate of movement of plunger seal 60 within barrel 58 to force a fluid from drug chamber 21 . The rotational movement of the winch assembly 520, and thus the axial translation of the piston 110 and plunger seal 60, are metered, restrained, or otherwise prevented from free axial translation by other components of the regulating element 500, as described herein.”  Thus, rotational power source is configured to selectively rotate the capstan and regulate the expansion of the stopper biasing member.
Regarding claim 32, Laurence discloses a drive assembly for a drug delivery device (fig. 1A-5D), the drive assembly (Fig. 3D, gear assembly 116) comprising: a drive housing (Fig. 5C, drive housing 130) having a guide surface (See Examiner’s Annotated Figure 1 below); a tether (Fig. 5C, tether 525) slidably engaging (paragraph 0128) the guide surface (See Examiner’s Annotated Figure 1 below) of the drive housing (Fig. 5C, drive housing 130) and having a first (See Examiner’s Annotated Figure 1 below) and a second end (See Examiner’s Annotated Figure 1); a capstan (Fig. 5C, winch assembly 520) rotatable relative (paragraph 0128) to the drive housing (Fig. 5C, drive housing 130) about a rotational axis (paragraph 0128), the first end (See Examiner’s Annotated Figure 1 below) of the tether (Fig. 5C, tether 525) being wound around the capstan (Fig. 5C, winch assembly 520); a biasing member (Fig. 3B, drive biasing member 122) operably connected (paragraph 0150 “During these stages of operation, delivery of fluid substances from the drug chamber 21 may be initiated, on-going, and/or completed by the expansion of the biasing member 122 from its initial energized state acting upon the piston 110 and plunger seal 60.”) to the second end (See Examiner’s Annotated Figure 1 below) of the tether (Fig. 5C, tether 525), the biasing member (Fig. 3B, drive biasing member 122) being initially retained in an energized state (paragraph 0150 “During these stages of operation, delivery of fluid substances from the drug chamber 21 may be initiated, on-going, and/or completed by the expansion of the biasing member 122 from its initial energized state acting upon the piston 110 and plunger seal 60.”) by the tether (Fig. 5C, tether 525) and configured to expand to move when released from the energized state (paragraph 0150 “During these stages of operation, delivery of fluid substances from the drug chamber 21 may be initiated, on-going, and/or completed by the expansion of the biasing member 122 from its initial energized state acting upon the piston 110 and plunger seal 60.”); and the tether (Fig. 5C, tether 525) being pulled taut against the guide surface (See Examiner’s Annotated Figure 1 below, paragraph 0180) of the drive housing (Fig. 5C, drive housing 130) by the biasing member (Fig. 3B, drive biasing member 122)
Regarding claim 33, Laurence discloses the drive assembly of claim 32, Laurence further discloses the drive housing (Fig. 5C, drive housing 130) having a first end (See Examiner’s Annotated Figure 1 below) operably connected (paragraph 0180) to the biasing member (Fig. 3B, drive biasing member 122) and a second end (See Examiner’s Annotated Figure 1) housing (Fig. 5C, drive housing 130) the capstan (Fig. 5C, winch assembly 520), the guide surface (See Examiner’s Annotated Figure 1 below) being positioned between the first end (See Examiner’s Annotated Figure 1 below) of the drive housing (Fig. 5C, drive housing 130) and the second end (See Examiner’s Annotated Figure 1 below) of the drive housing (Fig. 5C, drive housing 130).
Regarding claim 35, Laurence discloses the drive assembly of claim 34, the first opening (See Examiner’s Annotated Figure 3 below) and the guide surface (See Examiner’s Annotated Figure 1 below) being formed on opposite sides of the drive housing (Fig. 5C, drive housing 130). The Examiner notes that Figure 5D shows the guide surface and the first opening being on opposite sides of the drive housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Laurence (US PG Pub 20180085517 A1).
Regarding claim 5, Laurence discloses the drug delivery device of claim 1, Laurence further discloses the drive housing (Fig. 5C, drive housing 130) including a first opening (See Examiner’s Annotated Figure 3, Also the first opening is where the capstan rests between the gear 520a and the bottom platform of where the capstan rests.) allowing the capstan (Fig. 5C, winch assembly 520) to be installed within the drive housing (Fig. 5C, drive housing 130).  But, Laurence does not explicitly disclose moving the capstan 
However, Laurence teaches clamps (See Examiner’s Annotated Figure 3) with a first open end (See Examiner’s Annotated Figure 3) that allow the installation of a cylindrical barrel (See Examiner’s Annotated Figure 3) within the drive housing (Fig. 5C, drive housing 130) by moving the cylindrical barrel (See Examiner’s Annotated Figure 3) through the first opening (See Examiner’s Annotated Figure 3) in a direction that is non-parallel to the rotational axis (See Examiner’s Annotated Figure 3) of the cylindrical barrel (See Examiner’s Annotated Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Laurence by substituting the arms (See Examiner’s Annotated Figure 3) of the drive housing with the clamps of the drive housing in order to provide an easier installation of the capstan in a direction that is non-parallel to the rotational axis of the capstan and the results of the substitution would have been predictable to obtain an easier installation process.

    PNG
    media_image3.png
    747
    814
    media_image3.png
    Greyscale
 
Examiner’s Annotated figure 3 based on Figure 5C of Laurence
Regarding claim 34, Laurence discloses the drive assembly of claim 32, Laurence further discloses the drive housing (Fig. 5C, drive housing 130) including a first opening (See Examiner’s Annotated Figure 3, Also the first opening is where the capstan rests between the gear 520a and the bottom platform of where the capstan rests.) allowing the capstan to be installed within the drive housing.  But, Laurence does not explicitly disclose moving the  through the first opening in a direction that is non-parallel to the rotational axis of the capstan.  
However, Laurence teaches clamps (See Examiner’s Annotated Figure 3) with a first open end (See Examiner’s Annotated Figure 3) that allow the installation of a cylindrical barrel (See Examiner’s Annotated Figure 3) within the drive housing (Fig. 5C, drive housing 130) by moving the cylindrical barrel (See Examiner’s Annotated Figure 3) through the first opening (See Examiner’s Annotated Figure 3) in a direction that is non-parallel to the rotational axis (See Examiner’s Annotated Figure 3) of the cylindrical barrel (See Examiner’s Annotated Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Laurence by substituting the arms (See Examiner’s Annotated Figure 3) of the drive housing with the clamps of the drive housing in order to provide an easier installation of the capstan in a direction that is non-parallel to the rotational axis of the capstan and the results of the substitution would have been predictable to obtain an easier installation process.
Allowable Subject Matter
Claim(s) 7 and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 7 and 36 are allowed because the prior art of record fails to disclose either singly or in combination of the claimed device for drug delivery device.
The closest prior art of record is Laurence (US PG Pub 20180085517 A1).
Regarding claim 7 and 36, Laurence discloses the drug delivery device of claim 1 and drive assembly of claim 32, but fails to reach among all limitations or render obvious the drive housing including a second opening configured to receive a lock member for temporarily limiting rotation of the capstan relative to the drive housing.
Laurence does disclose in paragraph 0097 a pin and slot relationship which activates the system when the pin is removed (i.e., once the drug pump is removed from the packaging).  However, there is no indication of the location of the pin and slot relationship in a second opening of the drive housing even though the pin and slot relationship does temporarily limit the rotation of the capstan as stated in paragraph 0097.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783